
	
		I
		112th CONGRESS
		1st Session
		H. R. 1688
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for pay parity for civilian employees serving
		  at joint military installations.
	
	
		1.Short titleThis Act may be cited as the
			 BRAC Wage Locality Pay Parity Act of
			 2011.
		2.Pay parity for
			 Department of Defense employees employed at joint bases
			(a)DefinitionsFor
			 purposes of this section—
				(1)the term pay
			 locality or locality has the meaning given that term by
			 section 5302 of title 5, United States Code; and
				(2)the term
			 locality pay refers to any amount payable under section 5304 or
			 5304a of title 5, United States Code.
				(b)Pay parity at
			 joint basesWhenever 2 or
			 more military installations are reorganized or otherwise associated as a single
			 joint military installation, but the constituent installations are not all
			 located within the same pay locality, all employees of the respective
			 installations constituting the joint installation (who are otherwise entitled
			 to locality pay) shall receive locality pay at a uniform percentage equal to
			 the percentage which is payable with respect to the locality which includes the
			 constituent installation then receiving the highest locality pay (expressed as
			 a percentage).
			(c)RegulationsThe Office of Personnel Management shall
			 prescribe regulations to carry out this section.
			(d)Effective date;
			 applicability
				(1)Effective
			 dateThis section shall be
			 effective with respect to pay periods beginning on or after such date (not
			 later than 1 year after the date of enactment of this Act) as the Secretary of
			 Defense shall determine in consultation with the Office of Personnel
			 Management.
				(2)ApplicabilityThis
			 section shall apply to joint military installations, whether so constituted
			 before, on, or after the date of enactment of this Act.
				
